PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/627,601
Filing Date: 20 Jun 2017
Appellant(s): FOGELSTRAND, Per



__________________
Michael A. Schaldenbrand (47,923)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Arguments on 18 October 2021 Appeal Brief pp. 8-12
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 19 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Arguments on 18 October 2021 Appeal Brief pp. 8-12
Appellant argues that none of the cited prior art, whether considered alone or in combination, discloses independent claim 1.  Examiner respectfully disagrees.  Both Osborn (Filters for FISH Imaging, Connection (2009), pg. 102-107) and Amersham Biosciences (Fluorescence Imaging Handbook (October 2002), pp. 136-139) establishes that spectral characteristics of commonly used fluorophores, fluorescent stains, and proteins are well known to one of ordinary skill.  Further, Osborn expressly teaches filter optimization to reduce spectral bleedthrough (e.g., see “… type and number of fluorescent probes also plays a ” in the fourth conclusion paragraph).  Therefore, the cited prior art teaches or suggests all limitations as arranged in the claims.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Osborn expressly teaches filter optimization to reduce spectral bleedthrough (e.g., see “… type and number of fluorescent probes also plays a role in the optimizing of the filters … to reduce spectral bleedthrough …” in the fourth conclusion paragraph).  Therefore, appellant's arguments are not persuasive.
Appellant argues that a declaration under 37 CFR 1.132 signed by the inventor, Mr. Per Fogelstrand, which states that the concurrent use of a Cy3 fluorochrome, a 594 fluorochrome, a 488 fluorochrome, and a 647 fluorochrome, with the corresponding excitation and emission wavelength intervals as specified in the claims, provides "unexpected results" over the prior art.  A 37 CFR 1.132 declaration does not appear to have been filed “herewith”.  In regard to the 20 April 2021 37 CFR 1.132 declaration, examiner respectfully disagrees for the reasons discussed in the Office action dated 19 May 2021.


Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             

Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Michael Sherry
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.